        Case 7:18-cv-11246-JCM Document 46 Filed 07/28/20 Page 1 of 1
                                                                     USOC SDJ✓ Y
                                                                     r,r)f'T            Pl ,(r:'~ l'T'
                                                                     l..j'-. \._·\.._ ..-'lYll-l~   1


                                                                                  , , l(' r\'1, 1, y •f •"TI
                                                                     ~I , 1-c·vrROl'                      r , }~')
                                                                                     1
                                                                     1::  : . 1                                ~- l

                                                                     DOC#:
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                        l
                                                                     Dl•:fEF-iL_E_D:                     _'J(Jtf~~-
------------------------------------------------------------X
THE LEGION OF CHRIST, IN CORPORATED,
                       Plaintiff,                                                18 CIVIL 11246 (JCM)

                 -against-                                                               JUDGMENT

THE TOWN OF MOUNT PLEASANT, CARL
FULGENZI, SUPERVISOR OF THE TOWN OF
MOUNT PLEASANT, THE ASSESSOR OF THE
TOWN OF MOUNT PLEASANT and THE
BOARD OF ASSESSMENT REVIEW OF THE
TOWN OF MOUNT PLEASANT,
                     Defendants.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Opinion and Order dated July 27, 2020, Defendants' motion for summary

judgment is granted to the extent that the Court concludes that it lacks subject matter jurisdiction

over Plaintiffs federal claims. The Court declines to exercise supplemental jurisdiction over

Plaintiffs remaining state law claim; accordingly, the case is closed.

Dated: New York, New York
       July 28, 2020



                                                                           RUBY J. KRAJICK

                                                                                   Clerk of Court
                                                               BY:
                                                                             d<m(~DeputyCler
